Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In re The Commitment of Bobby William                 Appeal from the 213th District Court of
 Nutt                                                  Tarrant County, Texas (Tr. Ct. No. D213-S-
                                                       13583-17).        Memorandum Opinion
 No. 06-18-00058-CV                                    delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 18, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk